THE COURT
(CRANCH, Chief. Judge, contra)
instructed the jury, as stated in the bill of exceptions; the substance of which is that if they should be of opinion, from the evidence, that the claim of the plaintiff (if lie has any) arose in consequence of money advanced by the plaintiff to the defendant, (who was then a slave) to purchase his freedom, and that he was afterwards manumitted by his master before the institution of this suit, and that the defendant, after the institution of this suit, acknowledged the debt in the presence of Harris, a witness, the plaintiff could not support, the present action.